Title: John Adams to John Quincy Adams, 20 July 1787
From: Adams, John
To: Adams, John Quincy


        
          London July 20. 1787
          My dear Son,
        
        We Suppose, that you had your Degree last Wednesday, and upon that Supposition, I congratulate you upon it. it is hinted that you think of studying Law with Judge Dana till next Spring. if you can have the Honour and the Priviledge of studying under, two such great Masters as Judge Trowbridge and Judge Dana, I approve very much of the design. You cannot be in so good hands. but will the Gentlemen of the Bar, be willing that you should enter, under the Judge and compute your three Years from the time you begin?— You should be frugal of that Article of time.— if you like it, I will take you into my own office, next June, by which Time I expect to be at Braintree, and to undertake the Pleasing Office of Preceptor to my own Sons, and perhaps you will find upon the whole as many Advantages in this as in any other Plan.— I do not however mean, to divert you from your own Choice.— At all Events I think you ought to be entered on the Books of the Bar, as a student as early as possible.— My love to your Brothers.
        John Adams
      